      Case 5:20-mj-70694-MAG Document 16 Filed 09/02/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   ROBERT CARLIN
     Assistant Federal Public Defender
 3   55 S. Market Street, Suite 820
     San Jose, CA 95113
 4   Telephone: (408) 291-7753
     E-mail: robert_carlin@fd.org
 5
     Counsel for Defendant,
 6   ANDREW MAGANA
 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11
                                           )
12   UNITED STATES OF AMERICA,             )             No. CR 20-70694-MAG
                                           )
13                     Plaintiff,          )             STIPULATION TO CONTINUE STATUS
                                           )             HEARING AND ARRAIGNMENT;
14   vs.                                   )             [PROPOSED] ORDER
                                           )
15   ANDREW MAGANA,                        )
                                           )
16                     Defendant.          )
     _____________________________________ )
17

18
            Plaintiff United States of America, by and through Assistant United States
19
     Attorney Maia Perez, and Defendant Andrew Magana ("Mr. Magana”), by and through his
20
     attorney of record, Assistant Federal Public Defender Robert Carlin, hereby stipulate that the
21
     status hearing and arraignment should be continued from September 3, 2020, to September 10,
22
     2020, at 10:30 a.m. The parties are presently engaged in negotiations regarding a waiver of
23
     indictment, and agree that there is good cause to (1) extend the 30-day time period for an
24
     indictment under 18 U.S.C. § 3161 (b), and (2) to exclude time under the Speedy Trial Act
25

26
     STIPULATION TO CONTINUE STATUS HEARING AND
     ARRAIGNMENT; [PROPOSED] ORDER
     NO. CR 20-70694-MAG
                                                     1
      Case 5:20-mj-70694-MAG Document 16 Filed 09/02/20 Page 2 of 2



 1   between September 3, 2020, and September 10, 2020, for effective preparation by counsel and in

 2   the interest of justice, pursuant to 18 U.S.C. § 3161 (h)(7)(A) and (B)(iv).

 3          IT IS SO STIPULATED.

 4                                                                Respectfully submitted,

 5                                                                STEVEN G. KALAR
                                                                  Federal Public Defender
 6
     Dated: September 2, 2020                                     ______/S/_____________________
 7                                                                ROBERT CARLIN
                                                                  Assistant Federal Public Defender
 8
                                                                  DAVID L. ANDERSON
 9                                                                United States Attorney

10   Dated: September 2, 2020                                     ______/S/___________________
                                                                  MAIA PEREZ
11                                                                Assistant United States Attorney

12
                                          [PROPOSED] ORDER
13
            Based on the foregoing, IT IS HEREBY ORDERED that the status hearing and
14
     arraignment shall be continued from September 3, 2020, to September 10, 2020, at 10:30 a.m.
15
     The Court finds that failure to exclude the time between September 3, 2020, to September 10,
16
     2020, would unreasonably deny counsel the reasonable time necessary for effective preparation,
17
     taking into account the exercise of due diligence. See 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).
18
     Further, the ends of justice are served by excluding the time between September 3, 2020, to
19
     September 10, 2020. Id. Based on the parties’ showing, there is good cause to extend the 30-day
20
     time period for an indictment. See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).
21
            IT IS SO ORDERED.
22

23                      2
     Dated: September ________, 2020                       ____________________________________
                                                           HON. VIRGINIA K. DEMARCHI
24                                                         United States Magistrate Judge

25

26
     STIPULATION TO CONTINUE STATUS HEARING AND
     ARRAIGNMENT; [PROPOSED] ORDER
     NO. CR 20-70694-MAG
                                                      2
